DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/03/2021, with a request for continued examination filed 09/03/2021.
Claims 1-7, 10-18, and 21-37 are pending.
Claims 1-4, 6, 7, 12-18, and 21-23 are amended.
Claims 9 and 19 are cancelled.
Claims 24-37 are added.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 03/01/2021 and 09/03/2021.
Due to the extensive submission of NPL references and foreign patent references (in either quantity and/or combined length), the Examiner is unable to thoroughly review each and every reference in detail.  Therefore, Applicant is directed to specifically disclose, if they are aware, of any 
Response to Arguments

First and foremost, the Examiner notes that Applicant’s Representative is welcome to and encouraged to schedule an interview with the Examiner in order to discuss the instant application to further prosecution. As a reminder, any interview must be conducted directly with Applicant’s Representative, or in the presence of said representative in the call.
Applicant’s arguments filed 09/03/2021 have been fully considered but they are not persuasive. Applicant's amendment necessitated the new citations to the amended limitations and interpretation of the cited prior art, but a short response to Applicants arguments will be provided here to supplement the newly cited limitations that follow.
Applicant’s arguments are primarily focused on that the applied prior art does not teach " after a lockout period, transitioning to, or holding, at a shade state determined in part using one or more input readings taken during the lockout period." 
The Examiner respectfully disagrees and notes that Applicant is giving more weight to the claims than they merit. 
Applicant’s arguments will be addressed in the order they that they appear in the arguments. 
On pages 10-11, Applicant argues:

    PNG
    media_image1.png
    181
    647
    media_image1.png
    Greyscale



	On page 11, Applicant states regarding Chambers that:

    PNG
    media_image2.png
    142
    654
    media_image2.png
    Greyscale


As was noted in the previous office action, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In other words, Chambers is not being relied upon to teach a specific electrochromic window, since Brown already teaches this. Rather, Chambers, being from the same or similar field of devices that control light entering a space, is relied upon to teach the obviousness of implementing “lockout” periods based on input readings. In this respect, the aspects of a motorized roller shade’s shade state affecting light entering a space are analogous to those of an electrochromic window changing tint state. The analogous nature of these devices and their methods is not merely a whimsical stance made by the Examiner, as evidenced by the relevant prior art reference by Lundy, which is cited in the relevant prior 

	Finally on pages 11-12, Applicant further argues regarding Chambers that:


    PNG
    media_image3.png
    425
    639
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    662
    media_image4.png
    Greyscale


	The Examiner respectfully disagrees. 
Paragraph 90 of Chambers clearly indicates on two occasions that during “planning period” movements are delayed and not made further. Applicant emphasized a portion of paragraph 90 that generally states predicting the lighting conditions at the end of the planning period so as to adjust the window shading at the beginning of the planning delay period so as to not make any further adjustments that distract occupants during the planning period that delays changes. Therefore, it is clear that a point in time designated as a delaying movement time block is in line with the claim’s “lockout period” where no transition takes place. 
	With regards to Applicant’s argument, which generally assert that Chambers does not teach after a lockout period, transitioning or holding to a state based in part on readings during a “lockout period,” the Examiner must again respectfully disagree. 
	Paragraphs 90-96 of Chambers establishes that the planning period encompasses a “lockout period.” The data collected at the same time each day for the planning period, therefore is data collected during “the lockout period.” This data must have been collected through readings during planning period. In other words, a daily planning period is a “lockout period” just like “lunch period” may generally refer to the same noon to 1pm daily time interval each day. Such an interpretation of historical data is in fact in line with the instant specification. Paragraph 102 of the instant application’s pre-grant publication even alludes to the historical data during a wait time. Chambers uses this data obtained during the planning delay period to determine the state that the window treatment should have at the end of the period, thus meeting the claim language. 
	For these reasons, at present, the combination of Brown and Chamber are seen to read on the instant claim limitations. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 12-14, 21, 22, 24-28, 32, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0271812 to Brown et al., (hereinafter Brown), in view of US Patent Publication No. 2014/0262057 to Chambers et al., (hereinafter Chambers).


Regarding claim 1, Brown teaches a method of controlling tint of a tintable window in a building (see P6, Brown), the method comprising: 
(a) defining one or more threshold values of one or more environmental conditions for a defined time period (Threshold defined across a period such as a 24 hours,  see P100, P99, P11, Fig. 10, Brown); 
if one or more input readings during taken the defined time period of the one or more environmental conditions cross one or two of the one or more threshold values (Measured reading crossing threshold, see P100, Fig. 10, P11, Brown), (I) transitioning tint of the tintable window (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown) and then (II) starting a lockout period during which there is no transitioning of the tintable window (A transition control based on environmental based threshold is suspended (i.e. “locked out”). A “lockout” period is being interpreted as any time interval where environmental based control is suspended or not considered, see P138, Brown.);

Brown does not explicitly teach (c) after a lockout period, transitioning to, or holding, at a shade state determined in part using one or more input readings taken during the lockout period.
rom the same or similar field of control windows and control of natural entering a space, teaches after a lockout period, transitioning to, or holding, at a shade state determined in part using one or more input readings taken during the lockout period (Readings that are taken during a planning period are assessed to determine a shade state during the planning period for the end of planning period. Either current light intensity during a planning period or light intensity at the beginning of the planning period is taken in order to obtain the expected light intensity at the end of the planning period. Since, the planning period is a period where window based control is limited (i.e. locked out), then the readings are during a “lockout” period. Furthermore, the readings include light intensity readings are environmental conditions, see P90, P94-95, and P86, Chambers).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating shade control in consideration of a lockout period, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better implement a restriction of excessive shade control, thus affecting light entering a space and visual changes that may discomfort and distract an occupant, as suggested by Chambers (see P90, 33, Chambers). 


Regarding claim 3, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein (A) one threshold value is defined if the defined time period is in a tail regime (A threshold in a tail section, see Fig. 10, Brown) and (B) two threshold values are defined if the defined time period is determined to be in a daytime regime (Two thresholds during sun light (i.e. daytime), see Fig. 10, P102, P100, P, Brown). 


Regarding claim 10, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches receiving an override tint state (Override tint command, see P138, Brown); and sending an override tint command to transition the tintable window to the override tint state (A tint state command is used under override, see P138, Brown).

Claim 12 is rejected on the same grounds as claim 1, and paras 68, 78 Brown for PWM modulator.
Claim 14 is rejected on the same grounds as claim 3.
Claim 21 is rejected on the same grounds as claim 9.
Claim 22 is rejected on the same grounds as claim 10.


Regarding claim 24, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches a tint state (for shading) (tint states, see P62, P64, P100, Brown);
Chambers further teaches determining one or more shade states using one or more input readings taken during a lockout period; and calculating a shade state for application after the lockout period based in part on the one or more shade states determined (Readings that are taken during a planning period are assessed to determine a shade state during the planning period for the end of planning period, see P90, P94-95, and P86, Chambers).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating shade control in consideration of a lockout period, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better implement a restriction of excessive shade control, thus affecting light entering a space and visual see P90, 33, Chambers). 


Regarding claim 25, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chambers further teaches wherein one or more input readings taken during a lockout period comprise an indication of a cloud condition (Readings that are taken during a planning period where adjustments are not made. Light intensity during a planning period or light intensity at the beginning of the planning period is taken in order to obtain the expected light intensity at the end of the planning period. Since, the planning period is a period where window based control is limited (i.e. locked out), then the readings are during a “lockout” period. Furthermore, the readings include light intensity readings, which can be taken as an indication of cloud conditions, and thus the determination includes both “input readings” and “cloud condition” determined using “input reading taken during a lockout period,” see P90, P94-95, and P86, Chambers).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating light conditions, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine the intensity of light so as to be able to properly adjust a level of shadings based on current or anticipated lighting conditions that affected by such environmental conditions such as clouds, as suggested by Chambers (see P90-96, 33, Chambers). 


Claim 26 is rejected on the same grounds as claim 24.
Claim 27 is rejected on the same grounds as claim 25.
Claim 28 is rejected on the same grounds as claim 1
Claim 32 is rejected on the same grounds as claim 25.
Claim 33 is rejected on the same grounds as claim 1
Claim 37 is rejected on the same grounds as claim 25.


Claims 2, 13, 29, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of “Building a cloud sensor” Farnham Astronomical Society, April 15, 2013, by Campbell-Burns (https://www.farnham-as.co.uk/2013/04/building-a-cloud-sensor/), 8 pg PDF printout (hereinafter Campbell).

Regarding claim 2, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein one or more input readings taken during a defined time period and/or one or more input readings taken during a lockout period comprise visible light photosensor readings (Photosensor used to take readings during some time, see P100, Brown). 
Chamber further traches weather feed data (Online meteorological data, see P86, Chambers)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating meteorological data, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine current light intensity or lack therof (see P86, Chambers). 

Brown does not explicitly teach infrared sensor readings.
However Campbell, from the same or similar area of sky condition detection, teaches infrared readings (Infrared sensor obtains infrared readings, see Pg. 2, “How to measure sky temperature and ambient temperature,” Campbell).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating infrared readings, as taught by Chambers.  
One of ordinary skill in the art would have been motivated to do this modification in order to continuously determine cloud cover (see Pg 2, Chambers). 


Claim 13 is rejected on the same grounds as claim 2.
Claim 29 is rejected on the same grounds as claim 2.
Claim 34 is rejected on the same grounds as claim 2.


Claims 4, 5, 15, 16, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of US Patent Publication No. 2014/0300945 to Parker (hereinafter Parker).


Regarding claim 4, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein one or more threshold values are defined based on whether a defined time period is in (A) a tail regime between sunrise and a first offset after sunrise or (B) in a daytime regime between sunset and a second offset before sunset. 
However, Parker from the same or similar field of tint control windows, teaches wherein one or more threshold values are defined based on whether a defined time period is in a tail regime between A threshold at an offset of a defined time, such as about or around sunrise or sunset, see P52, P61, P57, P56, P52, P49, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating thresholds at specified times, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to help mitigate thermal shock to a window at known times of rapid thermal change (see P61, P57, P52, Parker). 


Regarding claim 5, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime. 
However, Parker from the same or similar field of tint control windows, teaches determining whether a defined time period is in a tail regime by evaluating input readings over a defined time period, wherein one or more threshold values are defined based on whether the defined time period is in the tail regime (A “tail regime” such as sunset or sunrise can be determined by a change in flux, which is a large change in the irradiance, and thus a slope, and leads to a trigger threshold, see P59, P61, P51, Parker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating consideration of changes in a condition, as taught by Parker.  
One of ordinary skill in the art would have been motivated to do this modification in order to trigger a desired tint response at particular moments that help mitigate thermal shock to a window at see P61, P57, P52, Parker). 


Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.
Claim 30 is rejected on the same grounds as claim 4.
Claim 35 is rejected on the same grounds as claim 4.


Claims 6, 7, 11, 17, 18, 23, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Chambers, and in further view of US Patent Publication No. 2014/0236323 to Brown et al., (hereinafter Brown ‘323).

Regarding claim 6, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein transitioning tint of a tintable window comprises transitioning from a first tint state to a second tint state (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown);
determining a second tint state using a first logic or second logic if at least one of one or more input readings taken during a defined time period is above an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading passes above an uppermost threshold 1005, see P100; Fig. 10, Brown); and determining a second tint state using another logic if at least one of one or more input readings taken during a defined time period is below an uppermost of one or more threshold values (A tint state is transitioned from a first state to a determined second tint state when a reading is below an uppermost threshold 1005, see Fig. 10, P100, Brown)
Brown implies “modules” since the tint transitions are separate functions, but Brown does not explicitly use the term “module.”
However, Brown ‘323 from the same or similar field of tint control windows, mentions “modules” (A “module A” and/or “module B, and “module C” are used to change a tint state from a first to a second determined tint state, see Fig. 8, P98, P94-97, Brown ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules”, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to separate distinct control functions into separate logically distinct components for the purpose of compartmentalizing logic (see P90-92, 98, Brown ‘323). 

Regarding claim 7, the combination of Brown, Chambers, and Brown ‘323 teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown further teaches wherein transitioning tint of a tintable window comprises transitioning from a first tint state to a second tint state (When a threshold is passed, a window is controlled to transition from one tint level to another, see P100, P11, Brown);
Brown ‘323 further teaches wherein determining the second tint state based based in part on: (A) a calculated penetration depth and space type of a room in which a tintable window is disposed (A “module A” determines tint level of a window based on penetration depth and space type, see P94, Brown ‘323); 
A “module B” determines tint level of a window based irradiance through a window under clear sky conditions, see P96, Brown ‘323); 
and/or (C) one or more conditions outside the building (A “module C” determines tint level of a window based on real-time external conditions, see P97, Brown ‘323). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating “modules” with specific functions, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to better control tint levels to avoid direct sunlight or glare hitting an occupant, and to provide further benefits of energy savings (see P113, P90-98, Brown ‘323). 


Regarding claim 11, the combination of Brown and Chamber teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Brown does not explicitly teach wherein an override tint state is received from a wall switch or a mobile device. 
However, Brown ‘323 from the same or similar field of tint control windows, teaches wherein an override tint state is received from a wall switch or a mobile device (Override via wall switch or remote device, see P110, P193, Brown, ‘323).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the window tint control as described by Brown and incorporating overriding of a tint state from a specified means, as taught by Brown ‘323.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient means at the hand of a user, so as to allow a user to override an automated setting to a user preferred state (see P110, Brown ‘323). 

Claim 17 is rejected on the same grounds as claim 6.
Claim 18 is rejected on the same grounds as claim 7.
Claim 23 is rejected on the same grounds as claim 11.
Claim 31 is rejected on the same grounds as claim 7.
Claim 36 is rejected on the same grounds as claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lundy et al., US Patent Publication No. 2016/0040478 teaches motorized window treatment control based on light intensity, and specifically teaches the analogous nature of various window treatment technologies including electrochromic (i.e. tintable windows) as daylight control devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117